Citation Nr: 0913300	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  02-17 539	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to December 1971.  The Veteran died in September 2001; the 
appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision that 
denied service connection for the cause of the Veteran's 
death, and also denied Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
appellant filed a notice of disagreement (NOD) in April 2002, 
and the RO issued a statement of the case (SOC) in September 
2002.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 
2002.

In June 2003, the appellant testified during a hearing before 
a Veterans Law Judge at the RO; a transcript of that hearing 
is of record.  

In November 2003, and March 2005, the Board remanded these 
matters to the RO, via the Appeals Management Center (AMC), 
for further development.  After accomplishing the requested 
actions, the AMC continued the denial of the claims (as 
reflected in August 2004 and January 2006 supplemental SOCs 
((SSOCs), and returned this matter to the Board for further 
appellate consideration.  

In a July 2006 decision, the Board denied the claims for 
service connection for the cause of the Veteran's death and 
for DIC under the provisions of 38 U.S.C. § 1318.  The 
veteran, in turn, appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court). By Order 
dated July 2008, the Court granted a Joint Motion filed by 
counsel for the appellant and counsel for the VA Secretary, 
vacating the Board's decision, and remanding these matters to 
the Board for further proceedings consistent with the Joint 
Motion.

In a March 2006 letter, the Board advised the appellant of 
that fact, and that she is entitled to a new hearing before a 
current VLJ.  In May 2006, the appellant advised the Board in 
writing that she did not want another hearing.  

The Board notes that, during portions of the pendency of this 
appeal, the appellant has been represented by the Veterans of 
Foreign Wars, and most recently by attorney Richard Paul 
Cohen.  On February 26, 2009, Attorney Cohen filed a motion 
to withdraw as her representative.  Along with the motion, 
the Board received an Appointment of Individual as Claimant's 
Representative (VA Form 21-22a), signed by the appellant, 
appointing attorney Michael Miskowiec as her new 
representative.  Although the motion was received after 
certification of the appeal to the Board, the VA Form 21-22a 
signed by the appellant on February 7, 2009 acts as a 
revocation of attorney Cohen's representation.  See 38 C.F.R. 
§ 20.607 (2008).  Therefore, the provisions of 38 C.F.R. 
§ 20.608(b) (2008) (regarding withdrawal of service by a 
representative) do not apply, and the motion for withdrawal 
is deemed moot.  Accordingly, the Board recognizes the change 
in representation.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on her part, is required.


REMAND

In light of points raised in the Joint Motion, and the 
Board's review of the claims file, the Board finds that 
further RO action on the claims on appeal is warranted.

The appellant contends that the Veteran's exposure to 
herbicides in Vietnam caused diabetes mellitus type II 
(diagnosed in August 2001, less than one month prior to the 
Veteran's death), and that the diabetes in turn caused the 
pancreatic cancer listed on the death certificate as the 
immediate cause of the Veteran's death.  Alternatively, the 
appellant contends that exposure to herbicides directly 
caused the Veteran's pancreatic cancer.

The Board remanded these claims in March 2005 for, among 
other things, a medical opinion addressing the etiology of 
the Veteran's pancreatic cancer.  Pertinently, the Board 
requested opinion addressing whether it is at least as likely 
as not that diabetes mellitus caused or contributed to the 
onset of pancreatic cancer; and, if not, whether it is at 
least as likely as not that diabetes mellitus materially 
hastened death or otherwise contributed to bringing about 
death.  Also, whether it is at least as likely as not that 
diabetes mellitus caused or contributed to the onset of 
cardiovascular disease; and if not, whether it is at least as 
likely as not that cardiovascular disease materially hastened 
death or otherwise contributed to bringing about death.  

In December 2005, in response to the Board's remand, a VA 
physician addressed the questions presented by the Board.  
She opined that it is not at least as likely as not that the 
Veteran's diabetes caused or contributed to his pancreatic 
cancer.  And, she opined that diabetes did not hasten or 
contribute to the Veteran's death.  With respect to the 
questions pertaining to cardiovascular disease, she concluded 
that it is impossible to state, without resorting to 
speculation, whether the Veteran's diabetes mellitus caused 
or contributed to the onset of cardiovascular disease.  

The parties to the Joint Motion found that the December 2005 
opinion did not satisfy the Board's remand instructions 
because the physician did not address whether at is least as 
likely as not that diabetes mellitus caused or contributed to 
the onset of cardiovascular disease, and, whether it is at 
least as likely as not that such cardiovascular disease 
materially hastened death or otherwise contributed to 
bringing about death.  The parties concluded that remand was 
necessary so that VA can provide the appellant with an 
opinion which addresses these questions.

As noted by the parties, a remand by the Board confers upon 
the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, with respect to the Joint Motion, the parties noted 
that the Board did not provide adequate reasons or bases that 
explained whether a medical opinion was necessary in order to 
determine if the Veteran's pancreatic cancer was related to 
exposure to herbicides during service.  

In particular, the parties noted that the Board did not 
discuss whether excerpts from a VA study submitted by the 
appellant, entitled Vietnam Veterans and Agent Orange 
Exposure (which suggested that Vietnam veterans had an 
increased risk of developing pancreatic cancer), along with 
the other evidence of record, indicates that the Veteran's 
pancreatic cancer "may be associated with" herbicide 
exposure, thus warranting a medical examination.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
obtain a medical opinion if the record, including lay or 
medical evidence, contains competent evidence of a disability 
that may be associated with an event, injury, or disease that 
occurred in service, but the record does not contain 
sufficient medical evidence to decide the claims.  See also 
38 C.F.R. § 3.159(c)(4) (2008).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon, 20 Vet. App. at 83.

Under the circumstances of this appeal, the Board finds that 
a medical opinion-based on full consideration of the 
Veteran's documented medical history, the article entitled 
Vietnam Veterans and Agent Orange Exposure, and the 
appellant's assertions, and supported by clearly-stated 
rationale-is needed to resolve these claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board also notes that further notification action is 
needed to satisfy the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In this regard, the in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that in a claim for Disability and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. The RO's February 
2002, and the AMC's February 2004 and April 2005 notice 
letters, issued well before Hupp was decided, do not provide 
notice consistent with this authority.

Hence, prior to obtaining the requested opinion, the RO 
should, through VCAA-compliant notice, give the appellant 
another opportunity to provide evidence or information in 
support of her claim for service connection for the cause of 
the Veteran's death.  The RO's notice letter should explain 
what information and evidence is needed to substantiate the 
claims for service connection for the cause of the Veteran's 
death, and for DIC under the provisions of 38 U.S.C.A. 
§ 1318, consistent with Hupp (as discussed above), as well as 
explain the respective responsibilities of VA and the 
appellant in obtaining additional evidence.  The RO should 
also invite the appellant to submit all pertinent evidence in 
her possession, as well as explain that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should also ensure that its 
letter to the appellant meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) to the 
extent that it is applicable to claims for service connection 
for the cause of the Veteran's death, in particular, as to 
providing notice regarding effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claims should include 
consideration of all pertinent evidence added to the claims 
file.  In this regard, the Board notes that additional 
evidence pertinent to the appellant's claim (an article from 
Science Daily submitted by the appellant's then 
representative in March 2009) was associated with the record 
after the Court granted the Joint Motion.  As no waiver of 
initial RO consideration of the evidence has been received 
(see 38 C.F.R. § 20.1304(c) (2008)), on remand, the RO must 
consider this evidence, in the first instance.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should, through a VCAA-compliant 
letter to the appellant and her attorney, 
request that the appellant provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the claims on appeal that are not 
currently of record.

The RO should ensure that its letter meets 
the notice requirements of Dingess/Hartman 
(to the extent that it is applicable to 
claims for service connection for the 
cause of a veteran's death, in particular 
as regards VA's assignment of effective 
dates) and Hupp (both cited to above).

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one- 
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
appellant's response expires, the RO 
should request an opinion from an 
appropriate VA physician who has not 
already provided an opinion in this case.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
provide the opinion, and the report of the 
opinion should include discussion of the 
Veteran's documented medical history, the 
assertions of the appellant.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that diabetes 
mellitus caused or substantially 
contributed to the development of 
cardiovascular disease.

If the physician  finds  that diabetes 
mellitus caused or substantially 
contributed to the development of 
cardiovascular disease, he or she should 
opine whether it is  at least as likely as 
not that such cardiovascular disease 
materially hastened death or otherwise 
contributed to bringing about death.

The physician should also provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
pancreatic cancer is related to herbicide 
exposure in service.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. 268.

5. After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claims for service 
connection for the cause of the Veteran's 
death and for DIC, under the provisions of 
38 U.S.C.A. § 1318, in light of all 
pertinent evidence (to include all 
evidence associated with the claims file 
since the January 2006 SOC), and legal 
authority.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


